EXHIBIT 10.2

CHANGE IN CONTROL CONTINUITY AGREEMENT

THIS CHANGE IN CONTROL CONTINUITY AGREEMENT (this “Agreement”) is made and
entered into, as of June 20, 2019, by and between Eagle Materials Inc., a
Delaware corporation (the “Company”) and D. Craig Kesler (“Executive”).

WHEREAS, the Board of Directors of the Company (the “Board”) has determined that
it is in the best interests of the Company and its stockholders to assure that
the Company will have the continued dedication of Executive, notwithstanding the
possibility, threat or occurrence of a Change in Control (as defined below); and

WHEREAS, the Board believes it is imperative to diminish the inevitable
distraction of Executive by virtue of the personal uncertainties and risks
created by a pending or threatened Change in Control and to encourage
Executive’s full attention and dedication to the Company currently and in the
event of any threatened or pending Change in Control, and to provide Executive
with compensation and benefits arrangements upon a Change in Control that ensure
that the compensation and benefits expectations of Executive will be satisfied
and that are competitive with those of other corporations.

NOW, THEREFORE, in order to accomplish the foregoing objectives and in
consideration of the mutual promises contained herein and other good and
valuable consideration, the receipt and sufficiency of which are acknowledged,
the parties agree as follows.

1. Certain Definitions.

(a) “Affiliate” shall mean an entity controlled by, controlling or under common
control with another entity.

(b) “Change in Control” shall mean:

(i) An acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act) (a “Person”) of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Securities
Exchange Act of 1934, as amended, or any successor thereto (the “Exchange Act”))
of 35% or more of either (1) the then outstanding shares of common stock of the
Company (the “Outstanding Company Common Stock”) or (2) the combined voting
power of the then outstanding voting securities of the Company entitled to vote
generally in the election of directors (the “Outstanding Company Voting
Securities”); provided, however, that for purposes of this subsection (i), the
following acquisitions shall not constitute a Change in Control: (A) any
acquisition directly from the Company; (B) any acquisition by the Company;
(C) any acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any entity controlled by the Company; or (D) any
acquisition by any entity pursuant to a transaction that complies with clauses
(A), (B) and (C) of subsection (iii) of this Section 1(b);



--------------------------------------------------------------------------------

(ii) A change in the composition of the Board such that the individuals who, as
of the Effective Date, constitute the Board (the “Incumbent Board”) cease for
any reason to constitute at least a majority of the Board; provided, however,
that, for purposes of this Section 1(b), any individual who becomes a member of
the Board subsequent to the date of this Agreement whose election, or nomination
for election by the Company’s stockholders, was approved by a vote of at least a
majority of those individuals who are members of the Board and who were also
members of the Incumbent Board (or deemed to be such pursuant to this proviso)
shall be considered as though such individual were a member of the Incumbent
Board; provided further, that any such individual whose initial assumption of
office occurs as a result of either an actual or threatened election contest
with respect to the election or removal of directors or other actual or
threatened solicitation of proxies or consents by or on behalf of a Person other
than the Board shall not be considered as a member of the Incumbent Board;

(iii) The consummation of a reorganization, merger, statutory share exchange or
consolidation or similar transaction involving the Company or any of its
subsidiaries or sale or other disposition of all or substantially all of the
assets of the Company, or the acquisition of assets or securities of another
entity by the Company or any of its subsidiaries (a “Business Combination”), in
each case, unless, following such Business Combination: (A) all or substantially
all of the individuals and entities who were the beneficial owners,
respectively, of the Outstanding Company Common Stock and Outstanding Company
Voting Securities immediately prior to such Business Combination beneficially
own, directly or indirectly, more than 50% of, respectively, the then
outstanding shares of common stock (or, for a noncorporate entity, equivalent
securities) and the combined voting power of the then outstanding voting
securities entitled to vote generally in the election of directors (or, for a
noncorporate entity, equivalent securities), as the case may be, of the entity
resulting from such Business Combination (including an entity that, as a result
of such transaction, owns the Company or all or substantially all of the
Company’s assets either directly or through one or more subsidiaries) in
substantially the same proportions as their ownership, immediately prior to such
Business Combination of the Outstanding Company Common Stock and Outstanding
Company Voting Securities, as the case may be; (B) no Person (excluding any
entity resulting from such Business Combination or any employee benefit plan (or
related trust) of the Company or such entity resulting from such Business
Combination) beneficially owns, directly or indirectly, 35% or more of,
respectively, the then outstanding shares of common stock (or, for a
noncorporate entity, equivalent securities) of the entity resulting from such
Business Combination or the combined voting power of the then outstanding voting
securities of such entity except to the extent that such ownership existed prior
to the Business Combination; and (C) at least a majority of the members of the
board of directors (or, for a noncorporate entity, equivalent body or committee)
of the entity resulting from such Business Combination were members of the
Incumbent Board at the time of the execution of the initial agreement, or of the
action of the Board, providing for such Business Combination; or

 

2



--------------------------------------------------------------------------------

(iv) The approval by the shareholders of the Company of a complete liquidation
or dissolution of the Company.

(c) “Change in Control Period” shall mean the period commencing on the date
hereof and ending on the third anniversary of the date hereof; provided,
however, that commencing on the date one year after the date hereof, and on each
annual anniversary of such date (such date and each annual anniversary thereof
shall be hereinafter referred to as the “Renewal Date”), unless previously
terminated, the Change in Control Period shall be automatically extended so as
to terminate three years from such Renewal Date, unless at least 60 days prior
to the Renewal Date the Company shall give notice to Executive that the Change
in Control Period shall not be so extended.

(d) “Code” shall mean the Internal Revenue Code of 1986, as amended.

(e) “Effective Date” shall mean the first date during the Change in Control
Period on which a Change in Control occurs. Notwithstanding anything in this
Agreement to the contrary, if (i) Executive’s employment with the Company is
terminated by the Company, (ii) the Date of Termination is prior to the date on
which a Change in Control occurs, and (iii) it is reasonably demonstrated by
Executive that such termination of employment (A) was at the request of a third
party that has taken steps reasonably calculated to effect a Change in Control
or (B) otherwise arose in connection with or anticipation of a Change in
Control, then for all purposes of this Agreement, the “Effective Date” means the
date immediately prior to such Date of Termination.

(f) “Restricted Period” shall mean the period of 15 months following the Date of
Termination.

2. Continuity Period. The Company hereby agrees to continue Executive in its
employ, and Executive hereby agrees to remain in the employ of the Company
subject to the terms and conditions of this Agreement, for the period commencing
on the Effective Date and ending on the second anniversary of such date (the
“Continuity Period”). The Continuity Period shall terminate upon Executive’s
termination of employment for any reason.

3. Terms of Employment. (a) Position and Duties. (i) During the Continuity
Period, (A) Executive’s position (including status, offices, titles and
reporting requirements), authority, duties and responsibilities shall be at
least commensurate in all respects with the most significant of those held,
exercised and assigned to Executive at any time during the 120-day period
immediately preceding the Effective Date and (B) Executive’s services shall be
performed at the location where Executive was employed immediately preceding the
Effective Date or any office or location less than 25 miles from such location.

 

3



--------------------------------------------------------------------------------

(ii) During the Continuity Period, and excluding any periods of vacation and
sick leave to which Executive is entitled, Executive agrees to devote reasonable
attention and time during normal business hours to the business and affairs of
the Company and, to the extent necessary to discharge the responsibilities
assigned to Executive hereunder, to use Executive’s reasonable best efforts to
perform faithfully and efficiently such responsibilities. During the Continuity
Period it shall not be a violation of this Agreement for Executive to (A) serve
on corporate, civic or charitable boards or committees, (B) deliver lectures,
fulfill speaking engagements or teach at educational institutions and (C) manage
personal investments, so long as such activities do not significantly interfere
with the performance of Executive’s responsibilities as an employee of the
Company in accordance with this Agreement. It is expressly understood and agreed
that to the extent that any such activities have been conducted by Executive
prior to the Effective Date, the continued conduct of such activities (or the
conduct of activities similar in nature and scope thereto) subsequent to the
Effective Date shall not thereafter be deemed to interfere with the performance
of Executive’s responsibilities to the Company.

(b) Compensation. (i) Base Salary. During the Continuity Period, Executive shall
receive an annual base salary (“Annual Base Salary”), that shall be paid at an
annual rate, at least equal to 12 times the highest monthly base salary paid or
payable, including any base salary that has been earned but deferred, to
Executive by the Company and its Affiliates in respect of the 12-month period
immediately preceding the month in which the Effective Date occurs. The Annual
Base Salary shall be paid at such intervals as the Company pays executive
salaries generally. During the Continuity Period, the Annual Base Salary shall
be periodically reviewed and increased in the same manner and proportion as the
base salaries of other senior executives of the Company and Affiliates, but in
no event shall such review and adjustment be more than 12 months after the last
salary increase awarded to Executive prior to the Effective Date and thereafter
at least annually. Any increase in Annual Base Salary shall not serve to limit
or reduce any other obligation to Executive under this Agreement. Annual Base
Salary shall not be reduced after any such increase and the term Annual Base
Salary as utilized in this Agreement shall refer to Annual Base Salary as so
increased.

(ii) Annual Bonus. In addition to Annual Base Salary, Executive shall be
awarded, for each fiscal year ending during the Continuity Period, an annual
bonus (the “Annual Bonus”) in cash at least equal to the target annual bonus for
which Executive was eligible as of immediately prior to the Effective Date (or,
if the target annual bonus has not been established for such fiscal year, for
the completed fiscal year immediately preceding the Effective Date) (the “Target
Annual Bonus”). Each such Annual Bonus shall be paid no later than two and a
half months after the end of the fiscal year for which the Annual Bonus is
awarded, unless Executive shall elect to defer the receipt of such Annual Bonus
pursuant to an arrangement that meets the requirements of Section 409A of the
Code.

(iii) Long Term Incentive Awards. During the Continuity Period, Executive shall
be entitled to participate in all long-term equity- and cash-based incentive
plans and programs applicable generally to other peer executives of the Company
and its Affiliates. For each fiscal year ending during the Continuity Period,
Executive shall be awarded annual long-term incentive awards (the “Annual LTI
Award”) in respect of the common stock of the Company (or the ultimate parent
entity of

 

4



--------------------------------------------------------------------------------

the Company) or cash incentive awards, in each case on the same basis as other
peer executives of the Company, at least equal to the target Annual LTI Award
opportunity to which Executive was eligible as of immediately prior to the
Effective Date or, if more favorable to Executive, the target Annual LTI Award
opportunity provided generally at any time after the Effective Date to other
peer executives of the Company and its Affiliates (the “Target LTI Award
Opportunity”). The terms and conditions of the awards granted in respect of such
Annual LTI Awards shall be no less favorable, in the aggregate, than the most
favorable of those provided by the Company and its Affiliates for the awards
granted to Executive under such plans and programs as in effect at any time
during the 120-day period immediately preceding the Effective Date or, if more
favorable to Executive, those provided generally at any time after the Effective
Date to other peer executives of the Company and its Affiliates.

(iv) Savings and Retirement Plans. During the Continuity Period, Executive shall
be entitled to participate in all savings and retirement plans, practices,
policies and programs applicable generally to other peer executives of the
Company and its Affiliates, but in no event shall such plans, practices,
policies and programs provide Executive with savings opportunities and
retirement benefit opportunities, in each case, less favorable, in the
aggregate, than the most favorable of those provided by the Company and its
Affiliates for Executive under such plans, practices, policies and programs as
in effect at any time during the 120-day period immediately preceding the
Effective Date or, if more favorable to Executive, those provided generally at
any time after the Effective Date to other peer executives of the Company and
its Affiliates.

(v) Welfare and Insurance Benefit Plans. During the Continuity Period, Executive
and/or Executive’s family, as the case may be, shall be eligible for
participation in and shall receive all benefits under welfare and insurance
benefit plans, practices, policies and programs provided by the Company and its
Affiliates (including medical, prescription, dental, disability, salary
continuance, employee life, group life, accidental death and travel accident
insurance plans and programs) (“Company Welfare Benefit Plans”) to the extent
applicable generally to other peer executives of the Company and its Affiliates,
but if the Company Welfare Benefit Plans provide Executive with benefits that
are less favorable, in the aggregate, than the most favorable of such plans,
practices, policies and programs in effect for Executive at any time during the
120-day period immediately preceding the Effective Date or, if more favorable to
Executive, those provided generally at any time after the Effective Date (the
“Former Company Welfare Benefit Plans”), the Company shall provide Executive
with supplemental arrangements (such as individual insurance coverage purchased
by the Company for Executive) such that the Company Welfare Benefit Plans
together with such supplemental arrangements provide Executive with benefits
that are at least as favorable, in the aggregate, as those provided by the
Former Company Welfare Benefit Plans.

 

5



--------------------------------------------------------------------------------

(vi) Expenses. During the Continuity Period, Executive shall be entitled to
receive prompt reimbursement for all reasonable expenses incurred by Executive
in accordance with the most favorable policies, practices and procedures of the
Company and its Affiliates in effect for Executive at any time during the
120-day period immediately preceding the Effective Date or, if more favorable to
Executive, as in effect generally at any time thereafter with respect to other
peer executives of the Company and its Affiliates.

(vii) Fringe Benefits. During the Continuity Period, Executive shall be entitled
to fringe benefits in accordance with the most favorable plans, practices,
programs and policies of the Company and its Affiliates in effect for Executive
at any time during the 120-day period immediately preceding the Effective Date
or, if more favorable to Executive, as in effect generally at any time
thereafter with respect to other peer executives of the Company and its
Affiliates.

(viii) Office and Support Staff. During the Continuity Period, Executive shall
be entitled to an office or offices of a size and with furnishings and other
appointments, and to personal secretarial and other assistance, at least equal
to the most favorable of the foregoing provided to Executive by the Company and
its Affiliates at any time during the 120-day period immediately preceding the
Effective Date or, if more favorable to Executive, as provided generally at any
time thereafter with respect to other peer executives of the Company and its
Affiliates.

(ix) Vacation. During the Continuity Period, Executive shall be entitled to paid
vacation, in each case in accordance with the most favorable plans, policies,
programs and practices of the Company and its Affiliates as in effect for
Executive at any time during the 365-day period immediately preceding the
Effective Date or, if more favorable to Executive, as in effect generally at any
time thereafter with respect to other peer executives of the Company and its
Affiliates.

4. Termination of Employment. (a) Death or Disability. The Executive’s
employment shall terminate automatically upon Executive’s death during the
Continuity Period. If the Company determines in good faith that the Disability
of Executive has occurred during the Continuity Period (pursuant to the
definition of Disability set forth below), it may give to Executive written
notice in accordance with Section 11(b) of its intention to terminate
Executive’s employment. In such event, Executive’s employment with the Company
shall terminate effective on the 30th day after receipt of such notice by
Executive (the “Disability Effective Date”), provided that, within the 30 days
after such receipt, Executive shall not have returned to full-time performance
of Executive’s duties. For purposes of this Agreement, “Disability” shall mean
the absence of Executive from Executive’s duties with the Company on a full-time
basis for 180 consecutive business days (or for 180 business days in any
consecutive 365 days) as a result of incapacity due to mental or physical
illness that is determined to be total and permanent by a physician selected by
the Company or its insurers and acceptable to Executive or Executive’s legal
representative.

 

6



--------------------------------------------------------------------------------

(b) Cause. The Company may terminate Executive’s employment during the
Continuity Period with or without Cause. For purposes of this Agreement, “Cause”
shall mean:

(i) Executive’s conviction of or plea of guilty or nolo contendere to a charge
of commission of a felony; or

(ii) the willful engaging by Executive in illegal conduct or gross misconduct in
the performance of Executive’s duties to the Company that is materially and
demonstrably injurious to the Company.

For purposes of this provision, no act or failure to act, on the part of
Executive, shall be considered “willful” unless it is done, or omitted to be
done, by Executive in bad faith or without reasonable belief that Executive’s
action or omission was in the best interests of the Company and its Affiliates.
Any act, or failure to act, based upon authority given pursuant to a resolution
duly adopted by the Board, or if the Company is not the ultimate parent entity
of the Company and is not publicly traded, the board of directors (or, for a
non-corporate entity, equivalent governing body) of the ultimate parent of the
Company (the “Applicable Board”) or upon the instructions of the Chief Executive
Officer of the Company or a senior officer of the Company and its Affiliates or
based upon the advice of counsel for the Company and its Affiliates shall be
conclusively presumed to be done, or omitted to be done, by Executive in good
faith and in the best interests of the Company and its Affiliates. The cessation
of employment of Executive shall not be deemed to be for Cause unless and until
there shall have been delivered to Executive a copy of a resolution duly adopted
by the affirmative vote of not less than three-quarters of the entire membership
of the Applicable Board (excluding Executive if Executive is a member of the
Applicable Board) at a meeting of the Applicable Board called and held for such
purpose (after reasonable notice is provided to Executive and Executive is given
an opportunity, together with counsel for Executive, to be heard before the
Applicable Board), finding that, in the good faith opinion of the Applicable
Board, Executive is guilty of the conduct described in subparagraph (i) or
(ii) above, and specifying the particulars thereof in detail.

(c) Good Reason. The Executive’s employment may be terminated during the
Continuity Period by Executive for Good Reason or by Executive voluntarily
without Good Reason. “Good Reason” means actions taken by the Company resulting
in a material negative change in the employment relationship. For these
purposes, a “material negative change in the employment relationship” shall
include:

(i) the assignment to Executive of duties inconsistent in any material respect
with Executive’s position (including status, offices, titles and reporting
requirements), authority, duties or responsibilities as contemplated by
Section 3(a), or a diminution in any material respect in such position,
authority, duties or responsibilities or in the budget over which Executive
retains authority (for this purpose, a material diminution in duties shall be
deemed to have occurred if the Change in Control results in the Company becoming
a wholly owned division, unit or subsidiary of the acquiring company, or
otherwise ceasing to be a publicly traded company, and Executive is not serving
in the position Executive held immediately prior to the Effective Date (or a
superior position) with respect to the ultimate parent company or the ultimate
parent company is not publicly traded);

 

7



--------------------------------------------------------------------------------

(ii) a material diminution in the authorities, duties or responsibilities of the
person to whom Executive is required to report, including a requirement that
Executive report to an officer or employee instead of reporting directly to the
Applicable Board;

(iii) the failure to provide, in all material respects, any element of the
compensation and benefits required to be provided to Executive in accordance
with any of the provisions of Section 3(b), including any decrease in
Executive’s Annual Base Salary;

(iv) the Company’s requiring Executive (A) to be based at any office or location
other than as provided in Section 3(a)(i)(B) resulting in a material increase in
Executive’s commute to and from Executive’s primary residence (for this purpose
an increase in Executive’s commute by 25 miles or more shall be deemed
material); or (B) to be based at a location other than the principal executive
offices of the Company if Executive was employed at such location immediately
preceding the Effective Date; or

(v) any other action or inaction that constitutes a material breach by the
Company of this Agreement, including any failure by the Company to comply with
and satisfy Section 10(c).

In order to invoke a termination for Good Reason, Executive shall provide
written notice to the Company of the existence of one or more of the conditions
described in clauses (i) through (v) within 90 days following Executive’s
knowledge of the initial existence of such condition or conditions, specifying
in reasonable detail the conditions constituting Good Reason, and the Company
shall have 30 days following receipt of such written notice (the “Cure Period”)
during which it may remedy the condition. In the event that the Company fails to
remedy the condition constituting Good Reason during the applicable Cure Period,
Executive’s “separation from service” (within the meaning of Section 409A of the
Code) must occur, if at all, within two years following the initial existence of
such condition or conditions in order for such termination as a result of such
condition to constitute a termination for Good Reason. The Executive’s mental or
physical incapacity following the occurrence of an event described above in
clauses (i) through (v) shall not affect Executive’s ability to terminate
employment for Good Reason and Executive’s death following delivery of a Notice
of Termination for Good Reason shall not affect Executive’s estate’s entitlement
to severance payments benefits provided hereunder upon a termination of
employment for Good Reason.

(d) Notice of Termination. Any termination of employment by the Company for
Cause, or by Executive for Good Reason, shall be communicated by Notice of
Termination to the other party hereto given in accordance with Section 11(b).
For purposes of this Agreement, a “Notice of Termination” means a written notice
that (i) indicates the specific termination provision in this Agreement relied
upon, (ii) to the extent applicable, sets forth in reasonable detail the facts
and circumstances claimed to provide a basis for termination of Executive’s
employment under the provision so indicated and (iii) if the Date of Termination
(as defined below) is other than the date of

 

8



--------------------------------------------------------------------------------

receipt of such notice, specifies the Date of Termination (which date shall be
not more than 30 days after the giving of such notice) (subject to the Company’s
right to cure in the case of a resignation for Good Reason). The failure by
Executive or the Company to set forth in the Notice of Termination any fact or
circumstance that contributes to a showing of Good Reason or Cause shall not
waive any right of Executive or the Company, respectively, hereunder or preclude
Executive or the Company, respectively, from asserting such fact or circumstance
in enforcing Executive’s or the Company’s rights hereunder.

(e) Date of Termination. “Date of Termination” means (i) if Executive’s
employment is terminated by the Company for Cause, or by Executive for Good
Reason, the date of receipt of the Notice of Termination or any later date
specified therein, as the case may be, (ii) if Executive’s employment is
terminated by the Company other than for Cause or Disability, the date on which
the Company notifies Executive of such termination, (iii) if Executive resigns
without Good Reason, the date on which Executive notifies the Company of such
termination and (iv) if Executive’s employment is terminated by reason of death
or Disability, the date of death of Executive or the Disability Effective Date,
as the case may be.

5. Obligations of the Company Upon Termination. (a) By Executive for Good
Reason; By the Company Other Than for Cause, Death or Disability. If, during the
Continuity Period, the Company shall terminate Executive’s employment other than
for Cause, Death or Disability or Executive shall terminate employment for Good
Reason, then, subject to Executive’s execution within 50 days following the Date
of Termination, and non-revocation, of a release of claims in the form attached
as Exhibit A (the “Release”), the Company shall pay to Executive the following:

(i) subject to Section 11(k), the Company shall pay to Executive in a lump sum
in cash within 60 days after the Date of Termination (and, if earlier, within
five days after the Release becomes effective and irrevocable) the aggregate of
the following amounts:

(A) the sum of (I) Executive’s Annual Base Salary through the Date of
Termination to the extent not theretofore paid; (II) Executive’s business
expenses that are reimbursable pursuant to Section 3(b)(v) but have not been
reimbursed by the Company as of the Date of Termination; (III) Executive’s
Annual Bonus for the fiscal year immediately preceding the fiscal year in which
the Date of Termination occurs, if such bonus has not been paid as of the Date
of Termination; (IV) any accrued vacation pay to the extent not theretofore paid
(the sum of the amounts described in subclauses (I), (II), (III) and (IV), the
“Accrued Obligations”); and (V) an amount equal to the product of (x) the Target
Annual Bonus (or, if higher, the target annual bonus as in effect immediately
prior to the Date of Termination) and (y) a fraction, the numerator of which is
the number of days in the current fiscal year through the Date of Termination,
and the denominator of which is 365 (the “Pro Rata Bonus”); provided, that
notwithstanding the foregoing, if

 

9



--------------------------------------------------------------------------------

Executive has made an irrevocable election under any deferred compensation
arrangement subject to Section 409A of the Code to defer any portion of the
Annual Base Salary or the Annual Bonus described in clause (I) or (III), then
for all purposes of this Section 5 (including Sections 5(b) through 5(d)), such
deferral election, and the terms of the applicable arrangement shall apply to
the same portion of the amount described in such clause (I) or (III), and such
portion shall not be considered as part of the “Accrued Obligations” but shall
instead be an “Other Benefit” (as defined below);

(B) the amount equal to the product of (I) two and one half (2.5) and (II) the
sum of (x) Executive’s Annual Base Salary and (y) the Target Annual Bonus (or,
if higher, the target annual bonus as in effect immediately prior to the Date of
Termination);

(C) an amount equal to Company’s and its Affiliates’ contributions under the
tax-qualified defined contribution plan and any excess or supplemental defined
contribution plans sponsored by the Company or its Affiliates, in which
Executive participates as of immediately prior to the Date of Termination (or,
if more favorable to Executive, the plans as in effect immediately prior to the
Effective Date) (collectively, the “Savings Plans”) that Executive would receive
if Executive’s employment continued for the Restricted Period, assuming for this
purpose that (I) Executive is fully vested in the right to receive employer
contributions under such plans; (II) Executive’s compensation during each year
of the Restricted Period is equal to the Annual Base Salary and the Target
Annual Bonus, and such amounts are paid in equal installments ratably over each
year of the Restricted Period; (III) Executive received an Annual Bonus with
respect to the year in which the Date of Termination occurs equal to the Pro
Rata Bonus, only if a contribution in respect of the compensation described in
this clause (III) has not already been credited to Executive under the Savings
Plans; (IV) the amount of any such employer contributions is equal to the
maximum amount that could be provided under the terms of the applicable Savings
Plans for the year in which the Date of Termination occurs (or, if more
favorable to Executive, or in the event that as of the Date of Termination the
amount of any such contributions for such year is not determinable, the amount
of contribution that could be provided under the Savings Plans for the plan year
ending immediately prior to the Effective Date) for a participant whose
compensation is as provided in clauses (II) and (III) above; and (V) to the
extent that the employer contributions are determined based on the contributions
or deferrals of Executive, disregarding Executive’s actual contributions or
deferral elections as of the Date of Termination and assuming that Executive had
elected to participate in the Savings Plans and to defer that percentage of
Annual Base Salary and/or Annual Bonus under the Savings Plans that would result
in the maximum possible employer contribution; and

 

10



--------------------------------------------------------------------------------

(D) an amount equal to the product of (I) the full amount (both the employer and
employee portion) of the monthly premiums for coverage under the Company’s or
and its Affiliates’ health care plans for purposes of continuation coverage
under Section 4980B of the Code with respect to the maximum level of coverage in
effect for Executive and his or her spouse and dependents as of immediately
prior to the Date of Termination, based on the plans in which Executive
participates as of immediately prior to the Date of Termination (or, if more
favorable to Executive, the plans as in effect immediately prior to the
Effective Date), and (II) the number of months in the Restricted Period;

(ii) the Company shall, at its sole expense as incurred, provide Executive with
outplacement services the scope and provider of which shall be selected by
Executive in Executive’s sole discretion, but the cost thereof shall not exceed
$30,000; provided that such outplacement benefits shall end not later than the
last day of the second calendar year that begins after the Date of Termination;
and

(iii) except as otherwise set forth in the last sentence of Section 6, to the
extent not theretofore paid or provided, the Company shall timely pay or provide
to Executive any other amounts or benefits required to be paid or provided or
that Executive is eligible to receive under any plan, program, policy or
practice or contract or agreement of the Company and its Affiliates (such other
amounts and benefits shall be hereinafter referred to as the “Other Benefits”)
in accordance with the terms of the underlying plans or agreements.

For the avoidance of doubt, if applicable, any amount payable pursuant to this
Section 5(a) shall be determined without regard to any reduction in compensation
that resulted in Executive’s termination of employment for Good Reason. If
Executive does not execute the Release within 50 days following the Date of
Termination, or if Executive revokes the Release, Executive shall be entitled to
only the compensation and benefits contemplated by Sections 5(a)(i)(A)
(excluding the Pro Rata Bonus) and (iii).

(b) Death. If Executive’s employment is terminated by reason of Executive’s
death during the Continuity Period, the Company shall provide Executive’s estate
or beneficiaries with the Accrued Obligations and the Pro Rata Bonus and the
timely payment or delivery of the Other Benefits, and shall have no other
severance obligations under this Agreement. The Accrued Obligations (subject to
the proviso set forth in Section 5(a)(i)(A) to the extent applicable) and the
Pro Rata Bonus shall be paid to Executive’s estate or beneficiary, as
applicable, in a lump sum in cash within 30 days of the Date of Termination.
With respect to the provision of the Other Benefits, the term “Other Benefits”
as utilized in this Section 5(b) shall include, and Executive’s estate and/or
beneficiaries shall be entitled to receive, benefits at least equal to the most
favorable benefits provided by the Company and its Affiliates to the estates and
beneficiaries of peer executives of the Company and such Affiliates under such
plans, programs, practices and policies relating to death benefits, if any, as
in effect with respect to other peer executives and their beneficiaries at any
time during the 120-day period immediately preceding the Effective Date or, if
more favorable to Executive’s estate and/or Executive’s beneficiaries, as in
effect on the date of Executive’s death with respect to other peer executives of
the Company and its Affiliates and their beneficiaries.

 

11



--------------------------------------------------------------------------------

(c) Disability. If Executive’s employment is terminated by reason of Executive’s
Disability during the Continuity Period, the Company shall provide Executive
with the Accrued Obligations and Pro Rata Bonus and the timely payment or
delivery of the Other Benefits in accordance with the terms of the underlying
plans or agreements, and shall have no other severance obligations under this
Agreement. The Accrued Obligations (subject to the proviso set forth in
Section 5(a)(i)(A) to the extent applicable) and the Pro Rata Bonus shall be
paid to Executive in a lump sum in cash within 30 days of the Date of
Termination. With respect to the provision of the Other Benefits, the term
“Other Benefits” as utilized in this Section 5(c) shall include, and Executive
shall be entitled after the Disability Effective Date to receive, without
limitation, disability and other benefits (either pursuant to a plan, program,
practice or policy or an individual arrangement) at least equal to the most
favorable of those generally provided by the Company and its Affiliates to
disabled executives and/or their families in accordance with such plans,
programs, practices and policies relating to disability, if any, as in effect
generally with respect to other peer executives and their families at any time
during the 120-day period immediately preceding the Effective Date or, if more
favorable to Executive and/or Executive’s family, as in effect at any time
thereafter generally with respect to other peer executives of the Company and
its Affiliates and their families.

(d) Cause; Other Than for Good Reason. If Executive’s employment is terminated
for Cause during the Continuity Period, the Company shall provide Executive with
Executive’s Annual Base Salary (subject to the proviso set forth in
Section 5(a)(i)(A) to the extent applicable) through the Date of Termination,
and the timely payment or delivery of the Other Benefits, and shall have no
other severance obligations under this Agreement. If Executive voluntarily
terminates employment during the Continuity Period, excluding a termination for
Good Reason, the Company shall provide to Executive the Accrued Obligations and
the Pro Rata Bonus and the timely payment or delivery of the Other Benefits and
shall have no other severance obligations under this Agreement. In such case,
all the Accrued Obligations (subject to the proviso set forth in
Section 5(a)(i)(A) to the extent applicable) and the Pro Rata Bonus shall be
paid to Executive in a lump sum in cash within 30 days of the Date of
Termination.

6. Non-exclusivity of Rights. Nothing in this Agreement shall prevent or limit
Executive’s continuing or future participation in any plan, program, policy or
practice provided by the Company or any of its Affiliates and for which
Executive may qualify, nor, subject to Section 11(h), shall anything herein
limit or otherwise affect such rights as Executive may have under any other
contract or agreement with the Company or its Affiliates. Amounts that are
vested benefits or that Executive is otherwise entitled to receive under any
plan, policy, practice or program of or any contract or agreement with the
Company or any of its Affiliates at or subsequent to the Date of Termination
shall be payable in accordance with such plan, policy, practice or program or
contract or agreement except as explicitly modified by this Agreement.

 

12



--------------------------------------------------------------------------------

Without limiting the generality of the foregoing, Executive’s resignation under
this Agreement with or without Good Reason shall in no way affect Executive’s
ability to terminate employment by reason of Executive’s “retirement” under any
compensation and benefits plans, programs or arrangements of the Company or its
Affiliates, including any retirement or pension plans or arrangements or to be
eligible to receive benefits under any compensation or benefit plans, programs
or arrangements of the Company or any of its Affiliates, including any
retirement or pension plan or arrangement of the Company or any of its
Affiliates or substitute plans adopted by the Company or its successors, and any
termination that otherwise qualifies as Good Reason shall be treated as such
even if it is also a “retirement” for purposes of any such plan. Notwithstanding
the foregoing, if Executive receives payments and benefits pursuant to
Section 5(a) of this Agreement, Executive shall not be entitled to any severance
pay or benefits under any severance plan, program or policy of the Company and
its Affiliates, unless otherwise specifically provided therein in a specific
reference to this Agreement.

7. Full Settlement; Legal Fees. (a) Full Settlement. The Company’s obligation to
make the payments provided for in this Agreement and otherwise to perform its
obligations hereunder shall not be affected by any set-off, counterclaim,
recoupment, defense or other claim, right or action that the Company may have
against Executive or others. In no event shall Executive be obligated to seek
other employment or take any other action by way of mitigation of the amounts
payable to Executive under any of the provisions of this Agreement and such
amounts shall not be reduced whether or not Executive obtains other employment.

(b) Legal Fees. The Company agrees to pay as incurred (within 10 days following
the Company’s receipt of an invoice from Executive), at any time from the
Effective Date through Executive’s remaining lifetime (or, if longer, through
the 20th anniversary of the Effective Date) to the full extent permitted by law,
all legal fees and expenses that Executive may reasonably incur as a result of
any contest (regardless of the outcome thereof) by the Company, Executive or
others of the validity or enforceability of, or liability under, any provision
of this Agreement or any guarantee of performance thereof whether such contest
is between the Company and Executive or between either of them and any third
party, and (including as a result of any contest by Executive about the amount
of any payment pursuant to this Agreement), plus in each case interest on any
delayed payment at the applicable federal rate provided for in
Section 7872(f)(2)(A) of the Code (“Interest”) determined as of the date such
legal fees and expenses were incurred.

8. Treatment of Certain Payments.

(a) Anything in the Agreement to the contrary notwithstanding, in the event the
Accounting Firm (as defined below) shall determine that receipt of all Payments
(as defined below) would subject Executive to the excise tax under Section 4999
of the Code, the Accounting Firm shall determine whether to reduce any of the
Payments paid or payable pursuant to the Agreement (the “Agreement Payments”) so
that the Parachute Value (as defined below) of all Payments, in the aggregate,
equals the Safe Harbor Amount (as defined below). The Agreement Payments shall
be so reduced

 

13



--------------------------------------------------------------------------------

only if the Accounting Firm determines that Executive would have a greater Net
After-Tax Receipt (as defined below) of aggregate Payments if the Agreement
Payments were so reduced. If the Accounting Firm determines that Executive would
not have a greater Net After-Tax Receipt (as defined below) of aggregate
Payments if the Agreement Payments were so reduced, Executive shall receive all
Agreement Payments to which Executive is entitled hereunder.

(b) If the Accounting Firm determines that aggregate Agreement Payments should
be reduced so that the Parachute Value of all Payments, in the aggregate, equals
the Safe Harbor Amount, the Company shall promptly give Executive notice to that
effect and a copy of the detailed calculation thereof. All determinations made
by the Accounting Firm under this Section 8 shall be binding upon the Company
and Executive and shall be made as soon as reasonably practicable and in no
event later than 15 days following the date of Termination of Employment. For
purposes of reducing the Agreement Payments so that the Parachute Value of all
Payments, in the aggregate, equals the Safe Harbor Amount, only amounts payable
under the Agreement (and no other Payments) shall be reduced. The reduction of
the amounts payable hereunder, if applicable, shall be made by reducing the
payments and benefits under the following sections in the following order:
(i) cash payments that may not be valued under Treas. Reg. § 1.280G-1, Q&A-24(c)
(“24(c)”), (ii) equity-based payments that may not be valued under 24(c),
(iii) cash payments that may be valued under 24(c), (iv) equity-based payments
that may be valued under 24(c) and (v) other types of benefits. With respect to
each category of the foregoing, such reduction shall occur first with respect to
amounts that are not “deferred compensation” within the meaning of Section 409A
of the Code and next with respect to payments that are deferred compensation, in
each case, beginning with payments or benefits that are to be paid the farthest
in time from the Accounting Firm’s determination. All fees and expenses of the
Accounting Firm shall be borne solely by the Company.

(c) To the extent requested by Executive, the Company shall cooperate with
Executive in good faith in valuing, and the Accounting Firm shall take into
account the value of, services provided or to be provided by Executive
(including Executive’s agreeing to refrain from performing services pursuant to
a covenant not to compete or similar covenant, including under Section 9(b) of
this Agreement, before, on or after the date of a change in ownership or control
of the Company (within the meaning of Q&A-2(b) of the final regulations under
Section 280G of the Code), such that payments in respect of such services may be
considered reasonable compensation within the meaning of Q&A-9 and Q&A-40 to
Q&A-44 of the final regulations under Section 280G of the Code and/or exempt
from the definition of the term “parachute payment” within the meaning of
Q&A-2(a) of the final regulations under Section 280G of the Code in accordance
with Q&A-5(a) of the final regulations under Section 280G of the Code.

 

14



--------------------------------------------------------------------------------

(d) The following terms shall have the following meanings for purposes of this
Section 8:

(i) “Accounting Firm” shall mean a nationally recognized certified public
accounting firm or other professional organization that is a certified public
accounting firm recognized as an expert in determinations and calculations for
purposes of Section 280G of the Code that is selected by the Company prior to a
Change in Control for purposes of making the applicable determinations hereunder
and is reasonably acceptable to Executive, which firm shall not, without
Executive’s consent, be a firm serving as accountant or auditor for the
individual, entity or group effecting the Change in Control.

(ii) “Net After-Tax Receipt” shall mean the present value (as determined in
accordance with Sections 280G(b)(2)(A)(ii) and 280G(d)(4) of the Code) of a
Payment net of all taxes imposed on Executive with respect thereto under
Sections 1 and 4999 of the Code and under applicable state and local laws,
determined by applying the highest marginal rate under Section 1 of the Code and
under state and local laws which applied to Executive’s taxable income for the
immediately preceding taxable year, or such other rate(s) as the Accounting Firm
determines to be likely to apply to Executive in the relevant tax year(s).

(iii) “Parachute Value” of a Payment shall mean the present value as of the date
of the change of control for purposes of Section 280G of the Code of the portion
of such Payment that constitutes a “parachute payment” under Section 280G(b)(2)
of the Code, as determined by the Accounting Firm for purposes of determining
whether and to what extent the excise tax under Section 4999 of the Code will
apply to such Payment.

(iv) “Payment” shall mean any payment or distribution in the nature of
compensation (within the meaning of Section 280G(b)(2) of the Code) to or for
the benefit of Executive, whether paid or payable pursuant to the Agreement or
otherwise.

(v) “Safe Harbor Amount” shall mean 2.99 times Executive’s “base amount,” within
the meaning of Section 280G(b)(3) of the Code.

(e) The provisions of this Section 8 shall survive the expiration of the
Agreement.

9. Restrictive Covenants.

(a) Confidential Information. The Executive shall hold in a fiduciary capacity
for the benefit of the Company all secret or confidential information, knowledge
or data relating to the Company or any of its Affiliates, and their respective
businesses, which shall have been obtained by Executive during Executive’s
employment by the Company or any of its Affiliates and which shall not be or
become public knowledge (other than by acts by Executive or representatives of
Executive in violation of this Agreement). After termination of Executive’s
employment with the Company, Executive shall not, without the prior written
consent of the Company or as may otherwise be required by law or legal process,
communicate or divulge any such information, knowledge or data to anyone other
than the Company and those persons designated by it. In no event shall an
asserted violation of the provisions of this Section 9(a) constitute a basis for
deferring or withholding any amounts otherwise payable to Executive under this
Agreement, but the Company otherwise shall be entitled to all other remedies
that may be available to it at law or in equity.

 

15



--------------------------------------------------------------------------------

(b) Noncompetition. During the Restricted Period, in order to protect all secret
or confidential information, knowledge or data relating to the Company or any of
its Affiliates, and their respective businesses, which shall have been obtained
by Executive during Executive’s employment by the Company or any of its
Affiliates and which shall not be or become public knowledge (other than by acts
by Executive or representatives of Executive in violation of this Agreement),
Executive agrees that to the fullest extent permitted by law, Executive shall
not engage or be engaged in any aspect whatsoever of any the following lines of
business: (i) the production (including any associated mining), distribution,
marketing or sale of cement (including Portland, oil well cement and blended
cements), slag, slag cement, masonry cement, fly-ash, pozzolan or clinker;
(ii) the production, distribution or marketing of readymix concrete; (iii) the
mining, extraction, production or marketing of crushed stone, sand, gravel and
aggregates; (iv) the production (including any associated mining), distribution,
marketing or sale of gypsum wallboard; (v) the production, distribution,
marketing or sale of recycled paperboard; (vi) the mining, processing, drying,
manufacturing, distributing or marketing of frac sand; or (vii) any other line
of business engaged in by the Company or any of its Affiliates (each a “Line of
Business” and collectively, the “Business”), either directly or indirectly as an
individual, or as an employee, associate, partner, stockholder, consultant,
owner, manager, agent or otherwise or by means of any corporate or other device,
either on his own behalf in the Restricted Areas (as defined below) or on behalf
of others who are engaged in any Line of Business (either directly or through an
affiliate (including by virtue of having an affiliate in the Restricted Areas))
in the Restricted Areas. The “Restricted Areas” are, specific to each Line of
Business, the geographic areas in which the Company or any of its Affiliates
engages in the following activities for such Line of Business: (x) operates a
manufacturing facility or other facility engaged in business operations;
(y) engages in the distribution or sale of its products; or (z) is actively
pursuing a strategic initiative (including a merger, acquisition or business
expansion) that would reasonably be expected to result in the Company or any of
its Affiliates engaging in the activities described in clause (x) or (y) above,
of which (in the case of this clause (z)) the Company has informed Executive or
in respect of which Executive have performed any services. In addition to any
other remedies, the Company shall be entitled to specific performance and/or a
temporary or permanent injunction prohibiting and enjoining Executive from
violating the covenants set forth in this Section 9(b). For purposes of
obtaining equitable relief, such as specific performance, a temporary
restraining order, or an injunction (but not any relief to the extent it would
involve the payment by Executive of monetary damages or the loss of a benefit
under this Agreement), the Company need not prove, and Executive acknowledges
and agrees that irreparable harm or injury will have occurred as a result of any
breach of the covenants set forth in this Section 9(b).

10. Successors. (a) This Agreement is personal to Executive and without the
prior written consent of the Company shall not be assignable by Executive other
than by will or the laws of descent and distribution. This Agreement shall inure
to the benefit of and be enforceable by Executive’s legal representatives.

 

16



--------------------------------------------------------------------------------

(b) This Agreement shall inure to the benefit of and be binding upon the Company
and its successors and assigns. Except as provided in Section 10(c), without the
prior written consent of Executive, this Agreement shall not be assignable by
the Company.

(c) The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to assume expressly and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place. As used in this
Agreement, “Company” shall mean the Company as hereinbefore defined and any
successor to its business and/or assets as aforesaid which assumes and agrees to
perform this Agreement by operation of law, or otherwise.

11. Miscellaneous.

(a) Governing Law and Dispute Resolution. This Agreement shall be governed by
and construed in accordance with the laws of Texas, without reference to
principles of conflict of laws. The parties irrevocably submit to the
jurisdiction of any state or federal court sitting in or for Dallas, Texas with
respect to any dispute arising out of or relating to this Agreement, and each
party irrevocably agrees that all claims in respect of such dispute or
proceeding shall be heard and determined in such courts. The parties hereby
irrevocably waive, to the fullest extent permitted by law, any objection that
they may now or hereafter have to the venue of any dispute arising out of or
relating to this Agreement or the transactions contemplated hereby brought in
such court or any defense of inconvenient forum for the maintenance of such
dispute or proceeding. Each party agrees that a judgment in any such dispute may
be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by law. THE PARTIES HEREBY WAIVE A TRIAL BY JURY IN ANY ACTION,
PROCEEDING, CLAIM OR COUNTERCLAIM BROUGHT OR ASSERTED BY EITHER OF THE PARTIES
HERETO AGAINST THE OTHER ON ANY MATTERS WHATSOEVER ARISING OUT OF OR IN ANY WAY
RELATED TO THIS AGREEMENT.

(b) Notices. All notices and other communications hereunder shall be in writing
and shall be given by hand delivery to the other party or by registered or
certified mail, return receipt requested, postage prepaid, addressed as follows:

If to Executive: To the most recent address on file with the Company.

 

17



--------------------------------------------------------------------------------

If to the Company:

Eagle Materials Inc.

5960 Berkshire Lane

Dallas TX 75225

Attention: General Counsel

or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.

(c) Invalidity. If any term or provision of this Agreement or the application
thereof to any person or circumstance shall to any extent be invalid or
unenforceable, the remainder of this Agreement or the application of such term
or provision to persons or circumstances other than those to which it is invalid
or unenforceable shall not be affected thereby, and each term and provision of
this Agreement shall be valid and be enforced to the fullest extent permitted by
law.

(d) Survivorship. Upon the expiration or other termination of this Agreement or
Executive’s employment, the respective rights and obligations of the parties
hereto shall survive to the extent necessary to carry out the intentions of the
parties under this Agreement.

(e) Section Headings; Construction. The section headings used in this Agreement
are included solely for convenience and shall not affect, or be used in
connection with, the interpretation hereof. For purposes of this Agreement, the
term “including” shall mean “including, without limitation.”

(f) Counterparts. This Agreement may be executed in several counterparts, each
of which shall be deemed to be an original but all of which together shall
constitute one and the same instrument.

(g) Amendments; Waiver. No provision of this Agreement shall be modified or
amended except by an instrument in writing duly executed by the parties hereto.
The Executive’s or the Company’s failure to insist upon strict compliance with
any provision hereof or any other provision of this Agreement or the failure to
assert any right Executive or the Company may have hereunder, including the
right of Executive to terminate employment for Good Reason pursuant to
Section 4(c)(i)-(v), shall not be deemed to be a waiver of such provision or
right or any other provision or right of this Agreement.

(h) At-Will Employment. The Executive and the Company acknowledge that, except
as may otherwise be provided under any other written agreement between Executive
and the Company, the employment of Executive by the Company is “at will” and,
subject to Section 1(e) of this Agreement, prior to the Effective Date,
Executive’s employment may be terminated by either Executive or the Company at
any time prior to the Effective Date, in which case Executive shall have no
further rights under this Agreement. From and after the Effective Date, except
as specifically provided herein, this Agreement shall supersede any other
employment agreement between the parties. For the avoidance of doubt, prior to
the Effective Date, any other employment agreement between the parties shall
continue to govern the relationship between the parties.

 

18



--------------------------------------------------------------------------------

(i) Entire Agreement. This Agreement constitutes the entire agreement of the
parties hereto in respect of the terms and conditions of Executive’s employment
with the Company and its Affiliates, including his severance entitlements, and,
as of the Effective Date, supersedes and cancels in their entirety all prior
understandings, agreements and commitments, whether written or oral, relating to
the terms and conditions of employment between Executive, on the one hand, and
the Company or its Affiliates, on the other hand. For the avoidance of doubt,
this Agreement does not limit the terms of any benefit plans (including equity
award agreements) of the Company or its Affiliates that are applicable to
Executive, except to the extent that the terms of this Agreement are more
favorable to Executive.

(j) Tax Withholding. The Company may withhold from any amounts payable under
this Agreement such Federal, state, local or foreign taxes as shall be required
to be withheld pursuant to any applicable law or regulation.

(k) Section 409A.

(i) General. It is intended that payments and benefits made or provided under
this Agreement shall not result in penalty taxes or accelerated taxation
pursuant to Section 409A of the Code. Any payments that qualify for the
“short-term deferral” exception, the separation pay exception or another
exception under Section 409A of the Code shall be paid under the applicable
exception. For purposes of the limitations on nonqualified deferred compensation
under Section 409A of the Code, each payment of compensation under this
Agreement shall be treated as a separate payment of compensation. All payments
to be made upon a termination of employment under this Agreement may only be
made upon a “separation from service” under Section 409A of the Code to the
extent necessary in order to avoid the imposition of penalty taxes on Executive
pursuant to Section 409A of the Code. In no event may Executive, directly or
indirectly, designate the calendar year of any payment under this Agreement, and
to the extent required by Section 409A of the Code, any payment that may be paid
in more than one taxable year shall be paid in the later taxable year.

(ii) Reimbursements and In-Kind Benefits. Notwithstanding anything to the
contrary in this Agreement, all reimbursements and in-kind benefits provided
under this Agreement that are subject to Section 409A of the Code shall be made
in accordance with the requirements of Section 409A of the Code, including,
where applicable, the requirement that (A) any reimbursement is for expenses
incurred during Executive’s lifetime (or during a shorter period of time
specified in this Agreement); (B) the amount of expenses eligible for
reimbursement, or in-kind benefits provided, during a calendar year may not
affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other calendar year; (C) the reimbursement of an eligible
expense will be made no later than the last day of the calendar year following
the year in which the expense is incurred; and (D) the right to reimbursement or
in-kind benefits is not subject to liquidation or exchange for another benefit.

 

19



--------------------------------------------------------------------------------

(iii) Delay of Payments. Notwithstanding any other provision of this Agreement
to the contrary, if Executive is considered a “specified employee” for purposes
of Section 409A of the Code (as determined in accordance with the methodology
established by the Company and its Affiliates as in effect on the Termination
Date), any payment that constitutes nonqualified deferred compensation within
the meaning of Section 409A of the Code that is otherwise due to Executive under
this Agreement during the six-month period immediately following Executive’s
separation from service on account of Executive’s separation from service shall
instead be paid, with Interest (based on the rate in effect for the month in
which the Executive’s separation from service occurs), on the first business day
of the seventh month following his separation from service (the “Delayed Payment
Date”), to the extent necessary to prevent the imposition of tax penalties on
Executive under Section 409A of the Code. If Executive dies during the
postponement period, the amounts and entitlements delayed on account of
Section 409A of the Code shall be paid to the personal representative of his
estate on the first to occur of the Delayed Payment Date or 30 calendar days
after the date of Executive’s death.

(l) Indemnification. The Company shall indemnify Executive and hold him harmless
to the fullest extent permitted by law and under the charter and bylaws of the
Company (including the advancement of expenses) against, and with respect to,
any and all actions, suits, proceedings, claims, demands, judgments, costs,
expenses (including reasonable attorney fees), losses and damages resulting from
Executive’s good faith performance of his duties and obligations with the
Company and its Affiliates.

[Signature Page Follows]

 

20



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Executive has hereunto set Executive’s hand and, pursuant to
the authorization from the Board and the Company have caused this Agreement to
be executed in its name on its behalf, all as of the day and year first above
written.

 

/s/ D. Craig Kesler D. Craig Kesler Eagle Materials Inc. By:   /s/ Michael
Nicolais Name:   Michael Nicolais Its:   Chairman of the Board

 

[Change in Control Continuity Agreement Signature Page]



--------------------------------------------------------------------------------

Exhibit A

GENERAL RELEASE OF CLAIMS

This GENERAL RELEASE OF CLAIMS (this “Agreement”) is entered into on [•], 20[•],
by and between Eagle Materials Inc., a Delaware corporation (the “Company”) and
D. Craig Kesler (“Executive”).

1. General Release and Waiver of Claims.

(a) Release. In consideration of the payments and benefits afforded under the
Change in Control Continuity Agreement, dated as of June 20, 2019, by and
between the Company and Executive (the “CIC Agreement”) as specified on Schedule
I attached hereto, and after consultation with counsel, Executive and each of
Executive’s respective heirs, executors, administrators, representatives,
agents, successors and assigns (collectively, the “Releasors”) hereby
irrevocably and unconditionally release and forever discharge the Company and
its subsidiaries and affiliates and each of their respective officers,
employees, directors and agents (“Releasees”) from any and all claims, actions,
causes of action, rights, judgments, obligations, damages, demands, accountings
or liabilities of whatever kind or character (collectively, “Claims”) that the
Releasors may have arising out of Executive’s employment relationship with and
service as an employee, officer or director of the Company and its subsidiaries
and affiliates, and the termination of any such relationship or service, in each
case up to and including Executive’s date of termination, including, without
limitation, any and all Claims of discrimination on the basis of race, religion,
sex, age, color, national origin, ancestry, disability, medical condition or
marital status or other employment claims for injury to Executive including, but
not limited to any Claim arising under any of the following: the Civil Rights
Act of 1964; the Civil Rights Act of 1991; the Age Discrimination in Employment
Act of 1967; the Older Worker Benefits Protection Act; the Americans with
Disabilities Act of 1990; the Family and Medical Leave Act; the Employee
Retirement Income Security Act of 1974; the Fair Labor Standards Act; the Equal
Pay Act; the Genetic Information Nondiscrimination Act; Chapter 21 of the Texas
Labor Code; the Texas Payday Act; the Texas Administrative Code; or any other
similar local, state, or federal laws, in each case, as amended from time to
time; provided, however, that notwithstanding anything contained herein to the
contrary, this Agreement shall not affect: (i) the obligations of the Company
set forth in the CIC Agreement, including without limitation under Sections 5,
6, 7, 8 and 11 of the CIC Agreement, or under any other benefit plan, agreement,
arrangement or policy of the Company or its affiliates; (ii) any indemnification
or similar rights Executive has as a current or former officer, director,
employee or agent of the Company and its subsidiaries and affiliates, including,
without limitation, any and all rights thereto under applicable law, the
Company’s bylaws or other governance documents, or any rights with respect to
coverage under any directors’ and officers’ insurance policies and/or
indemnification agreements; (iii) any Claim the Releasors may have as the holder
or beneficial owners of securities of the Company or its affiliates or other
rights relating to securities or equity awards in respect of the common stock of
the Company or its affiliates; (iv) rights to accrued but unpaid salary, paid
time off, vacation or other compensation due through the date of termination

 

A-1



--------------------------------------------------------------------------------

of employment; (v) any unreimbursed business expenses; (vi) benefits or the
right to seek benefits under applicable workers’ compensation and/or
unemployment compensation statutes; and (vii) any Claims that may arise in the
future from events or actions occurring after Executive’s date of termination of
employment or that Executive may not by law release through an agreement such as
this.

(b) Specific Release of ADEA Claims. In further consideration of the payments
and benefits provided to Executive under the Plan, the Releasors hereby
unconditionally release and forever discharge the Releasees from any and all
Claims that the Releasors may have as of the date Executive signs this Agreement
arising under the Federal Age Discrimination in Employment Act of 1967, as
amended, and the applicable rules and regulations promulgated thereunder
(“ADEA”). By signing this Agreement, Executive hereby acknowledges and confirms
the following: (i) Executive was advised by the Company in connection with
Executive’s termination of employment to consult with an attorney of Executive’s
choice prior to signing this Agreement and to have such attorney explain to
Executive the terms of this Agreement, including, without limitation, the terms
relating to Executive’s release of claims arising under ADEA, and Executive has
in fact consulted with an attorney; (ii) Executive was given a period of not
fewer than [twenty-one (21)] [forty-five (45)] calendar days to consider the
terms of this Agreement and to consult with an attorney of Executive’s choosing
with respect thereto; and (iii) Executive knowingly and voluntarily accepts the
terms of this Agreement. Executive also understands that Executive has seven
(7) calendar days following the date on which Executive signs this Agreement
within which to revoke the release contained in this Section 1(b), by providing
the Company a written notice of Executive’s revocation of the release and waiver
contained in this Section 1(b).

(c) No Assignment. Executive represents and warrants that Executive has not
assigned any of the Claims being released under this Agreement.

2. Proceedings. Executive has not filed, and agrees not to initiate or cause to
be initiated on Executive’s behalf, any complaint, charge, claim or proceeding
against the Releasees with respect to any Claims released under Section 1(a) or
(b) before any local, state or federal agency, court or other body (each,
individually, a “Proceeding”), and agrees not to participate voluntarily in any
Proceeding involving such Claims; provided, however, and subject to the
immediately following sentence, nothing set forth here in intended to or shall
interfere with Executive’s right to participate in a Proceeding with any
appropriate federal, state, or local government agency enforcing discrimination
or securities laws, nor shall this Agreement prohibit Executive from cooperating
with any such agency in its investigation. To the maximum extent permitted by
law, the Executive waives any right he may have to benefit in any manner from
any relief (whether monetary or otherwise) arising out of any Proceeding,
provided that the foregoing shall not apply to any legally protected
whistleblower rights (including under Rule 21F under the Securities Exchange Act
of 1934).

3. Severability Clause. In the event any provision or part of this Agreement is
found to be invalid or unenforceable, only that particular provision or part so
found, and not the entire Agreement, will be inoperative.

 

A-2



--------------------------------------------------------------------------------

4. No Admission. Nothing contained in this Agreement will be deemed or construed
as an admission of wrongdoing or liability on the part of the Company.

5. Governing Law and Venue. This Agreement shall be governed by and construed
and interpreted in accordance with the substantive laws of the State of Texas
(without giving effect to any conflict-of-law rule or principle that would
result in the application of the laws of any other jurisdiction). The parties
agree to submit to the jurisdiction of the federal and state courts sitting in
Dallas, Texas, for all purposes relating to the validity, interpretation, or
enforcement of this Agreement

6. Counterparts. This Agreement may be executed in counterparts and each
counterpart will be deemed an original.

7. Notices. All notices, requests, demands or other communications under this
Agreement shall be in writing and shall be deemed to have been duly given when
delivered in person or deposited in the United States mail, postage prepaid, by
registered or certified mail, return receipt requested, to the party to whom
such notice is being given as follows:

 

As to Executive:    Executive’s last address on the books and records of the
Company As to the Company:    Eagle Materials Inc    5960 Berkshire Lane   
Dallas TX 75225    Attention: General Counsel

Any party may change his, her or its address or the name of the person to whose
attention the notice or other communication shall be directed from time to time
by serving notice thereof upon the other party as provided herein.

EXECUTIVE ACKNOWLEDGES THAT EXECUTIVE HAS READ THIS AGREEMENT AND THAT EXECUTIVE
FULLY KNOWS, UNDERSTANDS AND APPRECIATES ITS CONTENTS, AND THAT EXECUTIVE HEREBY
EXECUTES THE SAME AND MAKES THIS AGREEMENT AND THE RELEASE PROVIDED FOR HEREIN
VOLUNTARILY AND OF EXECUTIVE’S OWN FREE WILL.

 

A-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Executive has executed this Agreement on the date set forth
below.

 

 

D. Craig Kesler

Dated as of:    

 

 

A-4